Citation Nr: 0711864	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran's case was remanded for additional development in 
July 2006.  At that time the Board noted that the veteran 
raised claims to reopen entitlement to service connection for 
a skin disorder and a breathing disorder.  Service connection 
was previously denied for such disabilities secondary to 
Agent Orange exposure in June 1995; the veteran appealed the 
denial, but later withdrew his appeal by way of a September 
1997 statement.  The claims were referred for appropriate 
action in the July 2006 Board remand.  These claims were not 
addressed and are therefore again referred for appropriate 
action.  

Consideration of the veteran's claim of service connection 
for hepatitis C and claim of entitlement to TDIU is deferred 
pending completion of the development sought in the remand 
that follows the decision below.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records (SMRs) associated with the claims 
file reveal that the veteran was treated for headaches while 
in service.  In July 1974 the headaches were noted to be 
emotional in origin.  Later in July 1974 the veteran was 
noted to have headaches of unknown etiology which lasted from 
several hours to days and which were exacerbated by tension 
and difficult situations.  The veteran was referred for 
discharge due to the severe nature of the headaches.  

The veteran was afforded a VA examination in May 1975.  
Psychiatric examination revealed no mental disorder.  

Associated with the claims file are VA treatment reports.  
The veteran was admitted for a period of two weeks in July 
1975 and August 1975 due to a history of poorly controlled 
violent, impulsive actions.  Intensive mental status 
examinations, neurologic workup and observation revealed no 
psychiatric condition amenable to psychotherapeutic 
intervention.  

An April 1995 VA examination did not reveal any psychiatric 
disabilities.  

Associated with the claims file is a December 1995 medical 
evaluation performed by T. Wright, M.D.  The veteran reported 
headaches, confusion, loss of memory, fainting spells, loss 
of vision, slurred speech, difficulty sleeping, and 
depression.   

Also associated with the claims file is a neuropsychological 
evaluation dated in May 1996 performed by G. Santavicca, 
Ph.D.  Dr. Santavicca diagnosed the veteran with cognitive 
disorder, not otherwise specified, secondary to closed head 
injury, cyclothymic disorder, and rule out bipolar disorder.  

Associated with the claims file is an examination dated in 
May 1996.  The veteran was noted to suffer from depression 
due to headaches.  He was treated with anti-depressant 
medication.  

The veteran was afforded a VA psychiatric examination in May 
1996 to assess a claim of entitlement to service connection 
for PTSD.  The examiner said the veteran was very tense and 
edgy but cooperative.  His thought processes were reported to 
be normal.  Mood was noted to be normal and sensorium was 
intact.  The veteran was noted to be competent.  The examiner 
concluded that the veteran did not have PTSD. 

VA outpatient treatment reports dated in August 1997 revealed 
a diagnosis of major depression and PTSD. 

The veteran was afforded a VA examination in October 1998.  
Mental status was tested with a mini-mental state examination 
which the veteran scored normal in spite of his complaint 
that he had difficulty with his short-term memory.  The 
examiner noted that the mental status examination was 
adequate for grossly normal function and would not detect 
many subtle deficits.  He was diagnosed with mild right-sided 
body weakness, severe photophobia, and equilibrium 
disturbance associated with headaches.  

VA outpatient treatment reports dated in April 2002 revealed 
that the veteran was seen for depression and PTSD.  

The veteran was afforded a VA neurological examination in 
December 2002.  The veteran was noted to have a very blunt 
affect.  Neurological examination, including 
neuropsychological evaluation, was within normal limits.  
There was no cognitive dysfunction and no localizing or 
lateralizing neurological signs throughout the examination.  
The veteran was diagnosed with headaches with a significant 
psychological/psychiatric overlay.  

Associated with the claims file is a list of disabilities for 
which the veteran was followed at VA, printed in April 2003.  
The veteran was noted to have prolonged PTSD with an onset in 
1973.  

The veteran was afforded a VA examination in October 2006 at 
which time the claims file was reviewed.  The veteran 
reported depression since 1972 when he had an accident in 
service which resulted in a head injury.  He said he felt 
rage when confronted with situations.  Mental status 
examination revealed that the veteran was casually dressed, 
well groomed, and pleasant, with good eye contact.  His 
speech was of normal rate, tone, and volume.  No abnormal 
psychomotor movements were reported.  The veteran's thought 
processes were logical, coherent, and goal-directed.  He 
denied suicidal and homicidal ideations.  He reported visual 
phenomena but said it was not hallucinations and was likely 
associated with his headaches.  The examiner reported that 
there was no evidence of psychosis.  The veteran reported 
depression.  His affect was pleasant and euthymic but limited 
in range.  On cognitive examination he was noted to score 
30/30.  The examiner diagnosed the veteran with depressive 
disorder not otherwise specified, pain disorder due to 
general medical condition, narcotic dependence due to general 
medical condition, and cognitive disorder not otherwise 
specified due to closed head injury.  The examiner reported 
that the veteran had anxiety symptoms that could be 
associated with PTSD but he did meet the full criteria for 
PTSD.  A November 2006 addendum noted that neuropsychiatric 
testing performed at that time revealed impairment in most 
assessed areas.  The examiner said the results were not a 
valid and reliable estimate of the veteran's current 
cognitive functioning based on the inconsistencies between 
observed behaviors, long-term reported adaptive functioning, 
and test results.  Specific tests indicated that the veteran 
was falsifying or exaggerating symptoms and that the pattern 
of results did not correspond with known problems associated 
with brain disorders or psychiatric illnesses.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2006).  

In this case the medical evidence of record does not reflect 
a diagnosis of PTSD as required by regulation.  The evidence 
of record reveals that the veteran has received various 
psychiatric assessments over the years including PTSD, major 
depression, cognitive disorder, cyclothymic disorder, 
depressive disorder not otherwise specified, pain disorder 
due to general medical condition, and narcotic dependence due 
to general medical condition.  At the time of the May 1975 
and April 1995 VA examinations no psychiatric disabilities 
were diagnosed.  The veteran was examined by VA in May 1996 
to specifically assess whether he had PTSD and the examiner 
concluded that the veteran did not have PTSD.  VA outpatient 
treatment reports revealed that the veteran was followed for 
PTSD and depression but the records do not include reference 
to mental status testing upon which the PTSD diagnosis was 
based nor do they include a diagnosis based on a verified 
stressor.  The veteran was examined by VA again in October 
2006 at which time the examiner opined that the veteran 
suffered from anxiety symptoms that could be associated with 
PTSD but that he did not meet the full criteria for PTSD.  A 
November 2006 addendum noted that neuropsychiatric testing 
performed at that time revealed impairment in most assessed 
areas.  The examiner said the results were not a valid and 
reliable estimate of the veteran's current cognitive 
functioning based on inconsistencies between observed 
behaviors, long-term reported adaptive functioning, and test 
results.  Specific tests indicated that the veteran was 
falsifying or exaggerating symptoms and that the pattern of 
results did not correspond with known problems associated 
with brain disorders or psychiatric illnesses.  

The Board gives greater weight to reports prepared by the VA 
examiners who took the time to review the claims file and to 
undertake a full examination with a view toward determining 
whether the veteran in fact had PTSD.  In other words, when 
specific evaluations have been conducted with a view toward 
obtaining a definite diagnosis, PTSD has not been found.  
Other assessments of PTSD, those contained in the VA 
outpatient treatment reports, do not appear to have been 
based on an analysis of the recorded history, the diagnostic 
criteria, and the veteran's symptoms.  The most recent VA 
examiner provided a complete rationale for her diagnosis of 
depressive disorder not otherwise specified, pain disorder 
due to general medical condition, narcotic dependence due to 
general medical condition, and cognitive disorder not 
otherwise specified due to closed head injury.  She reported 
that neuropsychiatric testing performed in November 2006 
revealed impairment in most assessed areas but the results 
were not a valid and reliable estimate of the veteran's 
current cognitive functioning based on inconsistencies 
between observed behaviors, long-term reported adaptive 
functioning, and test results.  Because those who assessed 
PTSD when the veteran was seen on an outpatient basis did not 
undertake such a detailed analysis, greater weight is given 
to the reports showing that the veteran does not in fact 
experience PTSD.  Consequently, the Board finds that the 
greater weight of the evidence is against the claim of 
service connection.  Absent a diagnosis of PTSD service 
connection must be denied.  

The Board notes that the veteran has alleged that he has PTSD 
which is related to service.  While the veteran is capable of 
providing information regarding his symptoms, as a layperson, 
he is not qualified to offer medical diagnosis or medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in October 2002 and July 2006 and 
notified him of the evidence/information required to 
substantiate a claim of service connection.  He was informed 
of the elements to satisfy in order to establish service 
connection.  He was advised to submit any evidence he had to 
show that he had a current disability and to identify sources 
of evidence/information that the veteran wanted the RO to 
obtain on his behalf.  

The RO issued a statement of the case in June 2004.  The 
veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, in the July 2006 letter, the veteran was told 
of the criteria used to award disability ratings and the 
criteria for assigning an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  No such issue is now 
before the Board.  Consequently, the claim of entitlement to 
service connection for PTSD need not be remanded to address a 
potential rating or effective date.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports 
and VA medical records in developing the veteran's claim.  
The veteran was afforded VA examinations.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran was afforded a VA examination in October 2006.  
At that time the examiner reported that the veteran was 
diagnosed with hepatitis C in 1999 and that there was 
evidence of ongoing disease with measurable viral loads.  The 
examiner referenced viral loads from appointments dated in 
July 2004 and June 2005.  She noted that the veteran was 
followed at VA in the gastrointestinal clinic for hepatitis C 
since 2000.  VA outpatient treatment reports associated with 
the claims file are dated through September 2002.  Efforts 
should be undertaken to obtain records of any additional, 
relevant treatment that the veteran has received at VA since 
the time that such records were last procured on January 10, 
2003.  This is necessary in order to ensure that his claim is 
adjudicated on as complete a record as possible.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

At the time of the October 2006 VA examination the examiner 
reported that the veteran had multiple risk factors for 
hepatitis C, including the sharing of razors in the field in 
service, the use of pneumatic guns utilized for mass 
immunizations in service, and exposure through sexual contact 
in service (the veteran was treated for gonorrhea in service 
in May 1974.)  The veteran was also noted to have worked as a 
phlebotomist from 1976 to 1977 and he reported on a September 
2002 risk factor questionnaire contained in VA outpatient 
treatment reports that he was stuck with needles "here and 
there" while working as a phlebotomist.  The examiner 
concluded that she was unable to state which of the veteran's 
risk factors allowed contraction of the veteran's hepatitis C 
without resorting to mere speculation.  Although this may be 
so, when the Board previously remanded this case, it had not 
sought a definitive answer as to which specific risk factor 
allowed for the contraction of hepatitis C.  Rather, the 
Board sought an opinion (or "speculation," if this term is 
preferred) as to whether, given the various risk factors in 
this case, it was as likely as not that the onset of 
hepatitis C was related to the veteran's period of military 
service.  As a result, a remand is required in order to 
obtain a medical opinion as previously instructed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

(Because the TDIU claim may turn on whether hepatitis C is 
service connected, consideration of this issue is deferred 
pending completion of the development sought herein.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
his hepatitis C or any liver-related 
complaints.  After securing the 
necessary releases, attempt to 
obtain copies of pertinent 
laboratory studies and treatment 
records.  All pertinent VA records 
prepared after September 2002 should 
be associated with the claims file.  

2.  The veteran claims file, as well 
as a copy of this remand, should be 
reviewed by a physician with 
expertise in the evaluation of 
hepatitis C.  The examiner should 
review the veteran's treatment 
reports and laboratory studies.  
Thereafter, the examiner should 
review the history regarding the 
veteran's exposure to risk factors 
for hepatitis C during his period of 
military service and since.  The 
examiner should, after considering 
all risk factors, and the date of 
discovery of hepatitis C in this 
veteran, indicate whether it is at 
least as likely as not that 
hepatitis C is traceable to the 
veteran's period of military 
service.  A complete rationale for 
the reviewer's opinion should be 
provided.  (The risk factor leading 
to hepatitis C need not be 
specifically 


identified.  If the opinion is based 
on speculation, the examiner is free 
to qualify the opinion by pointing 
this out.  If an examination of the 
veteran is required to reach an 
opinion, an examination should be 
scheduled.)  

3.  Thereafter, review the claims 
file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, 
review the VA medical opinion to 
ensure that it is responsive to and 
in compliance with the directives of 
this remand; if not, implement 
corrective procedures.

4.  After undertaking any other 
development deemed appropriate-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


